DETAILED ACTION
Summary 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

Claim Objections
This application is in condition for allowance except for the following formal matters: 
Claims 1 and 6 are objected to because of the following informalities:  
In claim 1, line 3, please amend “may obtain one or more code labels” to recite “obtain one or more code labels”;
In claim 1, line 11, please amend “the program capable of sending” to recite “the program sending”;
In claim 6, line 6, please amend “reliable exhibitor/shipper may obtain” to recite “reliable exhibitor/shipper obtain”;
Appropriate correction is required.

Allowable Subject Matter
Claims 1-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
AGARWAL teaches a system for screening delivers of a shipped item to a receiving location comprising:
A database (352) of vendors, wherein a vendor may obtain coded labels (QR/bar codes/RFID) for application to a shipped item (package shipment code 155), the database associating a particular set of coded labels with a particular item to be shipped by one of vendors (i.e., vendor names, package contents information, and package shipment codes are associated together in package information database 352) [0049] [0051] [0052];
A handheld scanner (100) capable of reading the code labels on a shipped item, a program for comparing data read by the handheld scanner with data in the database of vendors and for verifying that the scanned data from the handheld scanner matches with data in the database [0054] [0056] [0059], wherein the programs is capable of sending the handheld scanner an accept message (confirmation message) when a match is found and a reject message (negative response) when no match is found [0059] [0060] [0077].
AGARWAL does not teach the database comprises reliable exhibitors/shippers who plan to attend the event; a controlled access source where a reliable exhibitor may obtain code labels for downloading; and a remote safe location for receiving rejected shipped items.
AMATO teaches a system and method for enhancing digitally informed deliver of delivery items, wherein a controlled access source generates and issues barcodes for application to a shipped item and wherein the barcodes may be downloaded by the shipper via an application or website [0022].
No combination of the prior art of record teaches or fairly suggests each and every one of the limitations recited in the claims.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876